Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                         Exhibit A Page 1 of 56
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 2 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                                5/7/2013              $336.00
                                5/7/2013              $815.00
                                5/7/2013              $164.00
                                5/7/2013             $1,224.00
                               5/20/2013             $2,030.00
                               5/20/2013             $2,447.00
                               5/20/2013              $340.00
                               5/20/2013              $825.00
                               5/20/2013              $837.00
                               5/20/2013              $850.00
                               5/20/2013             $1,018.00
                               5/20/2013             $1,150.00
                               5/20/2013             $1,450.00
                               5/20/2013             $1,457.00
                               5/29/2013              $270.00
                               5/29/2013             $3,251.00
                               5/29/2013              $378.00
                               5/29/2013              $435.00
                               5/29/2013              $482.00
                               5/29/2013              $105.00
                               5/29/2013              $145.00
                               5/29/2013              $250.00
                                6/6/2013             $2,634.00
                                6/6/2013             $3,065.00
                                6/6/2013             $3,163.00
                                6/6/2013              $339.00
                                6/6/2013              $352.00
                                6/6/2013             $3,769.00
                                6/6/2013              $370.00
                                6/6/2013             $3,996.00
                                6/6/2013              $391.00
                                6/6/2013             $4,169.00
                                6/6/2013              $405.00
                                6/6/2013             $5,130.00
                                6/6/2013              $480.00
                                6/6/2013              $507.00
                                6/6/2013              $760.00
                                6/6/2013              $831.00
                                6/6/2013              $154.00
                                6/6/2013              $160.00
                                6/6/2013              $186.00
                                6/6/2013             $1,287.00
                                6/6/2013             $1,347.00
                                6/6/2013             $1,570.00
                                6/6/2013             $1,650.00
                                6/6/2013              $220.00

A-1                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 3 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               6/10/2013              $304.00
                               6/10/2013             $4,346.00
                               6/10/2013             $4,890.00
                               6/10/2013             $4,975.00
                               6/10/2013             $5,000.00
                               6/10/2013             $5,780.00
                               6/10/2013             $9,035.00
                               6/10/2013              $608.00
                               6/10/2013              $636.00
                               6/10/2013              $743.00
                               6/10/2013              $849.00
                               6/10/2013              $944.00
                               6/10/2013             $1,002.00
                               6/10/2013             $1,203.00
                               6/10/2013             $1,373.00
                               6/10/2013             $1,440.00
                               6/10/2013             $1,866.00
                               6/13/2013              $345.00
                               6/13/2013                $90.00
                               6/13/2013              $165.00
                               6/17/2013              $270.00
                               6/17/2013              $276.00
                               6/17/2013              $367.00
                               6/17/2013                $85.00
                               6/17/2013                $89.00
                               6/17/2013              $103.00
                               6/17/2013            $16,828.00
                               6/17/2013              $140.00
                               6/17/2013              $799.00
                               6/17/2013              $145.00
                               6/17/2013              $975.00
                               6/17/2013              $246.00
                               6/20/2013             $2,999.00
                               6/20/2013             $1,658.00
                               6/25/2013             $2,900.00
                               6/25/2013              $389.00
                               6/25/2013             $4,140.00
                               6/25/2013              $450.00
                               6/25/2013              $772.00
                               6/25/2013              $998.00
                               7/11/2013              $324.00
                               7/11/2013              $370.00
                               7/11/2013              $393.00
                               7/11/2013             $4,304.00
                               7/11/2013             $4,690.00
                               7/11/2013             $5,394.00

A-2                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 4 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               7/11/2013              $590.00
                               7/11/2013              $645.00
                               7/11/2013              $690.00
                               7/11/2013              $876.00
                               7/11/2013             $1,656.00
                               7/17/2013              $299.00
                               7/17/2013             $2,734.00
                               7/17/2013              $447.00
                               7/17/2013              $483.00
                               7/17/2013              $499.00
                               7/17/2013             $7,500.00
                               7/17/2013              $528.00
                               7/17/2013              $643.00
                               7/17/2013              $122.00
                               7/17/2013              $680.00
                               7/17/2013              $695.00
                               7/17/2013              $848.00
                               7/17/2013              $158.00
                               7/17/2013              $992.00
                               7/17/2013              $999.00
                               7/17/2013              $161.00
                               7/17/2013              $184.00
                               7/17/2013             $1,473.00
                               7/17/2013              $216.00
                               7/17/2013              $225.00
                               7/17/2013             $1,795.00
                               7/17/2013              $236.00
                               7/17/2013                $42.00
                               7/17/2013             $1,950.00
                               7/23/2013             $2,845.00
                               7/23/2013              $301.00
                               7/23/2013             $4,053.00
                               7/23/2013              $499.00
                               7/23/2013              $645.00
                               7/23/2013              $785.00
                               7/23/2013            $49,875.00
                               7/30/2013              $272.00
                               7/30/2013                $69.00
                               7/30/2013                $76.00
                               7/30/2013              $379.00
                               7/30/2013                $85.00
                               7/30/2013             $5,379.00
                               7/30/2013              $455.00
                               7/30/2013              $494.00
                               7/30/2013              $102.00
                               7/30/2013              $136.00

A-3                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 5 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               7/30/2013              $899.00
                               7/30/2013              $153.00
                               7/30/2013              $999.00
                               7/30/2013             $1,000.00
                                8/1/2013             $3,200.00
                                8/1/2013             $3,690.00
                                8/1/2013             $4,995.00
                                8/1/2013             $1,187.00
                               8/15/2013             $1,000.00
                               8/20/2013              $266.00
                               8/20/2013             $2,274.00
                               8/20/2013                $56.00
                               8/20/2013              $315.00
                               8/20/2013              $333.00
                               8/20/2013              $393.00
                               8/20/2013              $395.00
                               8/20/2013             $6,040.00
                               8/20/2013             $6,096.00
                               8/20/2013             $6,255.00
                               8/20/2013              $500.00
                               8/20/2013              $136.00
                               8/20/2013              $760.00
                               8/20/2013              $780.00
                               8/20/2013              $790.00
                               8/20/2013              $839.00
                               8/20/2013             $1,076.00
                               8/20/2013              $200.00
                               8/20/2013             $1,597.00
                               8/20/2013              $208.00
                               8/20/2013             $1,638.00
                               8/22/2013             $3,450.00
                               8/22/2013             $1,350.00
                               8/27/2013              $341.00
                               8/27/2013              $499.00
                               8/27/2013              $225.00
                                9/4/2013             $3,370.00
                                9/4/2013              $447.00
                                9/4/2013              $690.00
                                9/4/2013             $1,475.00
                               9/17/2013             $2,000.00
                               9/17/2013             $2,153.00
                               9/17/2013             $3,560.00
                               9/17/2013             $3,896.00
                               9/17/2013             $7,476.00
                               9/17/2013              $760.00
                               9/17/2013              $139.00

A-4                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 6 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               9/17/2013              $895.00
                               9/17/2013              $151.00
                               9/17/2013              $999.00
                               9/17/2013             $1,436.00
                               9/17/2013             $1,769.00
                               9/17/2013             $1,860.00
                               9/17/2013             $1,950.00
                               9/20/2013              $299.00
                               9/20/2013             $2,478.00
                               9/20/2013             $2,997.00
                               9/20/2013              $431.00
                               9/20/2013             $5,900.00
                               9/20/2013            $11,186.00
                               9/20/2013              $600.00
                               9/20/2013              $633.00
                               9/20/2013              $700.00
                               9/20/2013              $134.00
                               9/20/2013              $798.00
                               9/20/2013              $897.00
                               9/20/2013             $1,004.00
                               9/20/2013             $1,355.00
                               9/20/2013              $250.00
                               9/24/2013              $278.00
                               9/24/2013              $296.00
                               9/24/2013              $341.00
                               9/24/2013             $3,460.00
                               9/24/2013              $360.00
                               9/24/2013              $364.00
                               9/24/2013             $4,704.00
                               9/24/2013              $450.00
                               9/24/2013              $464.00
                               9/24/2013              $472.00
                               9/24/2013              $484.00
                               9/24/2013              $495.00
                               9/24/2013             $7,365.00
                               9/24/2013              $504.00
                               9/24/2013              $559.00
                               9/24/2013              $575.00
                               9/24/2013              $599.00
                               9/24/2013              $621.00
                               9/24/2013              $123.00
                               9/24/2013            $26,970.00
                               9/24/2013              $791.00
                               9/24/2013              $799.00
                               9/24/2013              $876.00
                               9/24/2013              $900.00

A-5                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 7 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               9/24/2013              $927.00
                               9/24/2013             $1,005.00
                               9/24/2013             $1,057.00
                               9/24/2013             $1,106.00
                               9/24/2013             $1,112.00
                               9/24/2013             $1,151.00
                               9/24/2013             $1,290.00
                               9/24/2013             $1,447.00
                               9/24/2013                $25.00
                               9/24/2013             $1,600.00
                               9/24/2013              $234.00
                               9/30/2013             $1,996.00
                               9/30/2013              $320.00
                               9/30/2013              $400.00
                               9/30/2013              $566.00
                               9/30/2013              $135.00
                               9/30/2013              $799.00
                               9/30/2013              $876.00
                               9/30/2013             $1,024.00
                               9/30/2013             $1,456.00
                               9/30/2013             $1,785.00
                               10/7/2013              $350.00
                               10/7/2013             $1,035.00
                               10/7/2013              $200.00
                               10/8/2013             $2,034.00
                               10/8/2013              $271.00
                               10/8/2013              $272.00
                               10/8/2013              $276.00
                               10/8/2013              $276.00
                               10/8/2013              $278.00
                               10/8/2013             $2,396.00
                               10/8/2013                $74.00
                               10/8/2013              $321.00
                               10/8/2013              $378.00
                               10/8/2013              $395.00
                               10/8/2013              $399.00
                               10/8/2013              $499.00
                               10/8/2013              $576.00
                               10/8/2013              $115.00
                               10/8/2013              $632.00
                               10/8/2013              $648.00
                               10/8/2013              $131.00
                               10/8/2013              $760.00
                               10/8/2013             $1,137.00
                               10/8/2013             $1,151.00
                               10/8/2013              $182.00

A-6                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 8 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                               10/8/2013             $1,199.00
                               10/8/2013             $1,298.00
                               10/8/2013             $1,481.00
                               10/8/2013              $222.00
                               10/8/2013             $1,699.00
                               10/8/2013              $250.00
                              10/16/2013              $304.00
                              10/16/2013             $4,947.00
                              10/16/2013             $1,089.00
                              10/16/2013              $230.00
                              10/18/2013             $1,998.00
                              10/18/2013             $2,000.00
                              10/18/2013              $338.00
                              10/18/2013             $4,688.00
                              10/18/2013                $90.00
                              10/18/2013              $588.00
                              10/18/2013              $664.00
                              10/18/2013              $664.00
                              10/18/2013              $750.00
                              10/18/2013              $826.00
                              10/18/2013              $865.00
                              10/18/2013              $958.00
                              10/18/2013              $164.00
                              10/18/2013             $1,196.00
                              10/18/2013             $1,438.00
                              10/18/2013             $1,571.00
                              10/18/2013             $1,590.00
                              10/18/2013             $1,591.00
                              10/18/2013             $1,975.00
                              10/22/2013              $290.00
                              10/22/2013             $2,475.00
                              10/22/2013                $62.00
                              10/22/2013             $2,754.00
                              10/22/2013             $4,484.00
                              10/22/2013             $7,275.00
                              10/22/2013              $530.00
                              10/22/2013              $142.00
                              10/22/2013             $1,980.00
                              10/25/2013              $424.00
                              10/25/2013              $580.00
                              10/25/2013              $675.00
                              10/25/2013            $29,667.00
                              10/25/2013              $799.00
                              10/25/2013             $1,347.00
                              10/31/2013              $294.00
                              10/31/2013              $388.00

A-7                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit EXHIBIT
                                       A Page  A 9 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                              10/31/2013             $4,610.00
                              10/31/2013             $5,281.00
                              10/31/2013              $565.00
                              10/31/2013              $754.00
                              10/31/2013              $797.00
                               11/5/2013              $340.00
                               11/5/2013             $9,999.00
                               11/6/2013             $9,645.00
                               11/6/2013              $700.00
                              11/13/2013             $2,147.00
                              11/13/2013             $2,500.00
                              11/13/2013             $3,196.00
                              11/13/2013             $3,598.00
                              11/13/2013              $391.00
                              11/13/2013              $426.00
                              11/13/2013              $450.00
                              11/13/2013              $456.00
                              11/13/2013              $114.00
                              11/13/2013              $623.00
                              11/13/2013              $650.00
                              11/13/2013              $747.00
                              11/13/2013              $787.00
                              11/13/2013              $799.00
                              11/13/2013             $1,000.00
                              11/13/2013              $178.00
                              11/13/2013             $1,143.00
                              11/13/2013             $1,147.00
                              11/18/2013             $2,297.00
                              11/18/2013             $3,000.00
                              11/18/2013              $569.00
                              11/18/2013              $681.00
                              11/18/2013              $129.00
                              11/18/2013              $955.00
                              11/18/2013              $176.00
                              11/18/2013             $1,670.00
                              11/25/2013              $278.00
                              11/25/2013             $2,652.00
                              11/25/2013             $2,970.00
                              11/25/2013              $332.00
                              11/25/2013              $399.00
                              11/25/2013             $4,414.00
                              11/25/2013              $490.00
                              11/25/2013              $500.00
                              11/25/2013             $7,319.00
                              11/25/2013              $830.00
                              11/25/2013              $889.00

A-8                                        63378940 v1
      Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                               Exhibit AEXHIBIT
                                           PageA 10 of 56
                          TRANSFERS TO WF COMPUTER SERVICES, INC.
                                 Date        Payment Amount
                              11/25/2013              $899.00
                              11/27/2013             $2,397.00
                              11/27/2013              $525.00
                              11/27/2013              $590.00
                              11/27/2013              $700.00
                              11/27/2013              $786.00
                              11/27/2013              $786.00
                              11/27/2013              $839.00
                              11/27/2013             $1,008.00
                              11/27/2013             $1,020.00
                              11/27/2013             $1,551.00
                              11/27/2013             $1,598.00
                               12/4/2013            $19,176.00
                               12/4/2013             $1,076.00
                              12/10/2013              $279.00
                              12/10/2013             $2,396.00
                              12/10/2013             $2,776.00
                              12/10/2013             $2,988.00
                              12/10/2013              $318.00
                              12/10/2013             $3,075.00
                              12/10/2013             $3,990.00
                              12/10/2013             $4,118.00
                              12/10/2013              $398.00
                              12/10/2013             $5,320.00
                              12/10/2013              $450.00
                              12/10/2013              $480.00
                              12/10/2013             $7,481.00
                              12/10/2013              $799.00
                              12/10/2013              $196.00
                              12/10/2013             $1,590.00
                              12/10/2013              $235.00
                              12/18/2013             $2,064.00
                              12/18/2013             $2,558.00
                              12/18/2013              $334.00
                              12/18/2013                $84.00
                              12/18/2013             $4,999.00
                              12/18/2013             $9,276.00
                              12/18/2013              $675.00
                              12/18/2013             $1,389.00
                              12/18/2013             $1,899.00
                              12/24/2013             $2,117.00
                              12/24/2013             $2,286.00
                              12/24/2013             $2,397.00
                              12/24/2013              $299.00
                              12/24/2013              $299.00
                              12/24/2013              $300.00

A-9                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 11 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               12/24/2013             $3,155.00
                               12/24/2013             $3,264.00
                               12/24/2013              $332.00
                               12/24/2013             $3,314.00
                               12/24/2013             $3,487.00
                               12/24/2013              $350.00
                               12/24/2013              $355.00
                               12/24/2013              $374.00
                               12/24/2013             $3,847.00
                               12/24/2013              $375.00
                               12/24/2013              $392.00
                               12/24/2013              $392.00
                               12/24/2013              $399.00
                               12/24/2013             $4,500.00
                               12/24/2013             $4,612.00
                               12/24/2013              $470.00
                               12/24/2013              $498.00
                               12/24/2013              $500.00
                               12/24/2013              $527.00
                               12/24/2013              $540.00
                               12/24/2013             $9,749.00
                               12/24/2013              $645.00
                               12/24/2013              $677.00
                               12/24/2013              $685.00
                               12/24/2013              $130.00
                               12/24/2013              $750.00
                               12/24/2013              $799.00
                               12/24/2013              $804.00
                               12/24/2013             $1,048.00
                               12/24/2013             $1,199.00
                               12/24/2013              $200.00
                               12/24/2013             $1,563.00
                               12/24/2013             $1,790.00
                               12/24/2013              $240.00
                               12/24/2013             $1,843.00
                               12/24/2013              $246.00
                               12/27/2013             $1,995.00
                               12/27/2013             $2,120.00
                               12/27/2013             $2,204.00
                               12/27/2013             $2,224.00
                               12/27/2013                $74.00
                               12/27/2013             $3,105.00
                               12/27/2013              $334.00
                               12/27/2013             $3,321.00
                               12/27/2013             $3,395.00
                               12/27/2013              $436.00

A-10                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 12 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               12/27/2013              $510.00
                               12/27/2013              $101.00
                               12/27/2013              $537.00
                               12/27/2013             $9,784.00
                               12/27/2013              $805.00
                               12/27/2013              $906.00
                               12/27/2013              $918.00
                               12/27/2013             $1,018.00
                               12/27/2013             $1,073.00
                               12/27/2013              $200.00
                               12/27/2013             $1,797.00
                               12/27/2013             $1,862.00
                               12/31/2013             $2,279.00
                               12/31/2013                $54.00
                               12/31/2013             $2,630.00
                               12/31/2013                $76.00
                               12/31/2013             $3,774.00
                               12/31/2013              $375.00
                               12/31/2013             $3,951.00
                               12/31/2013             $4,185.00
                               12/31/2013              $440.00
                               12/31/2013             $6,389.00
                               12/31/2013              $491.00
                               12/31/2013              $594.00
                               12/31/2013              $634.00
                               12/31/2013              $122.00
                               12/31/2013              $702.00
                               12/31/2013              $773.00
                               12/31/2013              $796.00
                               12/31/2013              $809.00
                               12/31/2013              $893.00
                               12/31/2013              $174.00
                               12/31/2013             $1,581.00
                                1/13/2014              $278.00
                                1/13/2014              $295.00
                                1/13/2014             $2,555.00
                                1/13/2014             $2,600.00
                                1/13/2014             $2,830.00
                                1/13/2014              $317.00
                                1/13/2014             $3,229.00
                                1/13/2014              $340.00
                                1/13/2014                $78.00
                                1/13/2014              $498.00
                                1/13/2014              $118.00
                                1/13/2014              $168.00
                                1/13/2014             $1,473.00

A-11                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 13 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                1/13/2014             $1,597.00
                                1/13/2014                $39.00
                                1/17/2014             $2,502.00
                                1/17/2014             $5,253.00
                                1/17/2014              $800.00
                                1/17/2014             $1,230.00
                                1/17/2014             $1,265.00
                                1/17/2014             $1,770.00
                                1/29/2014              $267.00
                                1/29/2014              $339.00
                                1/29/2014             $3,992.00
                                1/29/2014             $4,241.00
                                1/29/2014              $839.00
                                1/29/2014              $939.00
                                1/29/2014              $966.00
                                1/29/2014             $1,286.00
                                1/29/2014             $1,399.00
                                1/29/2014             $1,648.00
                                1/29/2014             $1,673.00
                                1/29/2014             $1,684.00
                                1/29/2014             $1,946.00
                                 2/4/2014              $299.00
                                 2/4/2014             $2,670.00
                                 2/4/2014              $439.00
                                 2/4/2014              $485.00
                                 2/4/2014              $499.00
                                 2/4/2014              $538.00
                                 2/4/2014              $110.00
                                 2/4/2014              $785.00
                                 2/4/2014              $872.00
                                 2/4/2014              $884.00
                                 2/4/2014             $1,251.00
                                 2/4/2014             $1,347.00
                                 2/4/2014             $1,555.00
                                 2/6/2014             $2,396.00
                                 2/6/2014             $2,415.00
                                 2/6/2014             $2,847.00
                                 2/6/2014              $305.00
                                 2/6/2014              $486.00
                                 2/6/2014              $889.00
                                 2/6/2014             $1,005.00
                                 2/6/2014             $1,198.00
                                 2/6/2014             $1,204.00
                                 2/6/2014                $44.00
                                2/13/2014              $260.00
                                2/13/2014             $2,062.00

A-12                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 14 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                2/13/2014             $2,280.00
                                2/13/2014              $315.00
                                2/13/2014              $320.00
                                2/13/2014              $369.00
                                2/13/2014             $4,450.00
                                2/13/2014              $553.00
                                2/13/2014              $577.00
                                2/13/2014              $162.00
                                2/13/2014             $1,144.00
                                2/13/2014             $1,224.00
                                2/13/2014              $224.00
                                2/26/2014              $372.00
                                2/26/2014             $4,252.00
                                2/26/2014              $405.00
                                2/26/2014              $455.00
                                2/26/2014              $750.00
                                2/26/2014              $847.00
                                2/26/2014              $890.00
                                2/26/2014              $152.00
                                2/26/2014             $1,062.00
                                2/26/2014              $170.00
                                2/26/2014             $1,153.00
                                2/26/2014              $198.00
                                2/26/2014              $208.00
                                2/26/2014             $1,719.00
                                2/26/2014              $251.00
                                 3/4/2014             $2,974.00
                                 3/4/2014              $400.00
                                 3/4/2014              $400.00
                                 3/4/2014             $4,462.00
                                 3/4/2014             $5,028.00
                                 3/4/2014              $472.00
                                 3/4/2014              $531.00
                                 3/4/2014              $534.00
                                 3/4/2014            $12,375.00
                                 3/4/2014              $699.00
                                 3/4/2014              $704.00
                                 3/4/2014              $734.00
                                 3/4/2014              $752.00
                                 3/4/2014              $790.00
                                 3/4/2014             $1,160.00
                                 3/4/2014             $1,725.00
                                 3/6/2014              $303.00
                                 3/6/2014              $807.00
                                3/13/2014             $2,087.00
                                3/13/2014             $2,558.00

A-13                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 15 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                3/13/2014             $2,675.00
                                3/13/2014             $2,784.00
                                3/13/2014              $375.00
                                3/13/2014             $1,224.00
                                3/13/2014              $210.00
                                3/13/2014              $224.00
                                3/20/2014              $255.00
                                3/20/2014             $2,285.00
                                3/20/2014             $2,625.00
                                3/20/2014              $364.00
                                3/20/2014             $4,516.00
                                3/20/2014             $5,592.00
                                3/20/2014              $455.00
                                3/20/2014             $6,940.00
                                3/20/2014              $511.00
                                3/20/2014              $591.00
                                3/20/2014            $16,024.00
                                3/20/2014              $721.00
                                3/20/2014              $936.00
                                3/20/2014             $1,943.00
                                3/20/2014             $1,950.00
                                3/27/2014             $2,252.00
                                3/27/2014             $2,434.00
                                3/27/2014             $2,804.00
                                3/27/2014              $312.00
                                3/27/2014             $3,109.00
                                3/27/2014             $3,142.00
                                3/27/2014             $3,261.00
                                3/27/2014              $368.00
                                3/27/2014              $475.00
                                3/27/2014             $6,749.00
                                3/27/2014              $668.00
                                3/27/2014              $693.00
                                3/27/2014              $718.00
                                3/27/2014              $900.00
                                3/27/2014             $1,026.00
                                3/27/2014             $1,528.00
                                 4/2/2014              $275.00
                                 4/2/2014              $275.00
                                 4/2/2014             $2,264.00
                                 4/2/2014              $284.00
                                 4/2/2014             $2,500.00
                                 4/2/2014             $2,574.00
                                 4/2/2014             $2,843.00
                                 4/2/2014              $340.00
                                 4/2/2014             $4,201.00

A-14                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 16 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 4/2/2014             $4,568.00
                                 4/2/2014              $405.00
                                 4/2/2014             $5,100.00
                                 4/2/2014              $441.00
                                 4/2/2014              $446.00
                                 4/2/2014              $488.00
                                 4/2/2014              $500.00
                                 4/2/2014             $7,614.00
                                 4/2/2014             $7,995.00
                                 4/2/2014              $108.00
                                 4/2/2014              $599.00
                                 4/2/2014              $698.00
                                 4/2/2014              $796.00
                                 4/2/2014              $798.00
                                 4/2/2014              $799.00
                                 4/2/2014              $900.00
                                 4/2/2014              $999.00
                                 4/2/2014             $1,094.00
                                 4/2/2014             $1,125.00
                                 4/2/2014             $1,155.00
                                 4/2/2014              $198.00
                                 4/2/2014             $1,437.00
                                 4/2/2014              $210.00
                                 4/2/2014             $1,692.00
                                 4/2/2014              $228.00
                                 4/2/2014             $1,895.00
                                 4/3/2014              $259.00
                                 4/3/2014             $2,910.00
                                 4/3/2014              $580.00
                                 4/3/2014              $999.00
                                 4/3/2014             $1,137.00
                                 4/3/2014             $1,226.00
                                 4/3/2014             $1,231.00
                                 4/3/2014              $204.00
                                 4/3/2014             $1,685.00
                                4/22/2014             $1,996.00
                                4/22/2014             $2,233.00
                                4/22/2014              $299.00
                                4/22/2014              $320.00
                                4/22/2014              $425.00
                                4/22/2014             $5,139.00
                                4/22/2014              $485.00
                                4/22/2014              $509.00
                                4/22/2014              $515.00
                                4/22/2014              $521.00
                                4/22/2014              $524.00

A-15                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 17 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                4/22/2014              $778.00
                                4/22/2014              $158.00
                                4/22/2014             $1,142.00
                                4/22/2014             $1,442.00
                                4/22/2014             $1,485.00
                                 5/1/2014             $2,020.00
                                 5/1/2014                $58.00
                                 5/1/2014             $2,414.00
                                 5/1/2014             $2,970.00
                                 5/1/2014              $361.00
                                 5/1/2014              $392.00
                                 5/1/2014              $399.00
                                 5/1/2014                $93.00
                                 5/1/2014              $484.00
                                 5/1/2014              $507.00
                                 5/1/2014              $125.00
                                 5/1/2014              $716.00
                                 5/1/2014              $937.00
                                 5/1/2014             $1,000.00
                                 5/1/2014             $1,676.00
                                 5/1/2014              $235.00
                                 5/7/2014              $270.00
                                 5/7/2014              $280.00
                                 5/7/2014             $4,995.00
                                 5/7/2014              $478.00
                                 5/7/2014              $569.00
                                 5/7/2014              $615.00
                                 5/7/2014              $125.00
                                 5/7/2014              $998.00
                                 5/7/2014             $1,000.00
                                 5/7/2014             $1,010.00
                                 5/7/2014             $1,299.00
                                 5/7/2014             $1,633.00
                                 5/7/2014              $212.00
                                 5/7/2014             $1,690.00
                                 5/7/2014              $228.00
                                 5/7/2014             $1,794.00
                                5/13/2014             $2,435.00
                                5/13/2014             $3,591.00
                                5/13/2014             $3,594.00
                                5/13/2014             $3,897.00
                                5/13/2014             $3,996.00
                                5/13/2014              $728.00
                                5/13/2014              $910.00
                                5/13/2014              $944.00
                                5/13/2014             $1,075.00

A-16                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 18 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                5/13/2014             $1,200.00
                                5/13/2014             $1,486.00
                                5/13/2014             $1,510.00
                                5/13/2014             $1,540.00
                                5/13/2014             $1,645.00
                                5/19/2014              $395.00
                                5/19/2014              $399.00
                                5/19/2014              $460.00
                                5/20/2014             $2,500.00
                                5/20/2014             $2,850.00
                                5/20/2014             $3,000.00
                                5/20/2014              $350.00
                                5/20/2014              $355.00
                                5/20/2014             $4,326.00
                                5/20/2014              $419.00
                                5/20/2014              $500.00
                                5/20/2014              $516.00
                                5/20/2014             $9,880.00
                                5/20/2014            $11,500.00
                                5/20/2014              $660.00
                                5/20/2014              $125.00
                                5/20/2014              $750.00
                                5/20/2014            $32,090.00
                                5/20/2014              $138.00
                                5/20/2014              $799.00
                                5/20/2014              $150.00
                                5/20/2014              $168.00
                                5/20/2014             $1,099.00
                                5/20/2014             $1,244.00
                                5/20/2014             $1,527.00
                                5/20/2014             $1,684.00
                                5/20/2014              $229.00
                                5/20/2014             $1,927.00
                                5/27/2014             $2,036.00
                                5/27/2014             $2,927.00
                                5/27/2014             $3,094.00
                                5/27/2014              $408.00
                                5/27/2014              $525.00
                                5/27/2014              $550.00
                                5/27/2014              $635.00
                                5/27/2014              $120.00
                                5/27/2014              $779.00
                                5/27/2014              $801.00
                                5/27/2014              $932.00
                                5/27/2014              $994.00
                                5/27/2014             $1,099.00

A-17                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 19 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                5/27/2014             $1,130.00
                                5/27/2014             $1,261.00
                                5/27/2014             $1,307.00
                                5/27/2014             $1,478.00
                                5/30/2014              $355.00
                                5/30/2014              $369.00
                                5/30/2014              $470.00
                                5/30/2014              $500.00
                                5/30/2014              $592.00
                                5/30/2014            $20,140.00
                                5/30/2014              $700.00
                                5/30/2014              $716.00
                                5/30/2014              $990.00
                                5/30/2014              $999.00
                                5/30/2014             $1,174.00
                                5/30/2014             $1,200.00
                                5/30/2014             $1,251.00
                                5/30/2014             $1,782.00
                                5/30/2014             $1,950.00
                                 6/6/2014              $300.00
                                 6/6/2014              $395.00
                                 6/6/2014              $445.00
                                 6/6/2014              $500.00
                                 6/6/2014              $504.00
                                 6/6/2014              $550.00
                                 6/6/2014              $600.00
                                 6/6/2014              $665.00
                                 6/6/2014              $178.00
                                 6/6/2014             $1,598.00
                                 6/6/2014             $1,600.00
                                 6/6/2014              $225.00
                                6/11/2014              $277.00
                                6/11/2014             $2,200.00
                                6/11/2014             $3,000.00
                                6/11/2014              $384.00
                                6/11/2014              $599.00
                                6/11/2014              $116.00
                                6/11/2014              $699.00
                                6/11/2014              $799.00
                                6/11/2014              $800.00
                                6/11/2014              $150.00
                                6/11/2014              $190.00
                                6/11/2014             $1,598.00
                                6/11/2014              $212.00
                                6/11/2014              $230.00
                                6/11/2014              $240.00

A-18                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 20 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                6/23/2014             $2,041.00
                                6/23/2014             $2,598.00
                                6/23/2014              $392.00
                                6/23/2014              $402.00
                                6/23/2014              $484.00
                                6/23/2014              $500.00
                                6/23/2014              $531.00
                                6/23/2014              $590.00
                                6/23/2014              $770.00
                                6/23/2014              $799.00
                                6/23/2014              $156.00
                                6/23/2014             $1,116.00
                                6/23/2014             $1,120.00
                                6/23/2014              $180.00
                                6/23/2014             $1,322.00
                                6/23/2014             $1,636.00
                                6/23/2014              $245.00
                                6/24/2014             $2,293.00
                                6/24/2014              $295.00
                                6/24/2014             $2,830.00
                                6/24/2014              $316.00
                                6/24/2014                $89.00
                                6/24/2014              $470.00
                                6/24/2014              $481.00
                                6/24/2014              $699.00
                                6/24/2014              $759.00
                                6/24/2014              $790.00
                                6/24/2014             $1,228.00
                                6/24/2014             $1,344.00
                                6/24/2014             $1,746.00
                                6/25/2014             $2,054.00
                                6/25/2014             $3,839.00
                                6/25/2014             $4,280.00
                                6/25/2014              $409.00
                                6/25/2014             $5,294.00
                                6/25/2014              $480.00
                                6/25/2014             $9,000.00
                                6/25/2014              $568.00
                                6/25/2014              $130.00
                                6/25/2014              $826.00
                                6/25/2014             $1,002.00
                                6/25/2014             $1,249.00
                                6/25/2014             $1,275.00
                                6/25/2014             $1,485.00
                                6/25/2014             $1,495.00
                                 7/1/2014             $2,035.00

A-19                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 21 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 7/1/2014             $2,080.00
                                 7/1/2014             $2,166.00
                                 7/1/2014             $2,430.00
                                 7/1/2014             $2,458.00
                                 7/1/2014             $2,975.00
                                 7/1/2014             $3,015.00
                                 7/1/2014              $419.00
                                 7/1/2014                $86.00
                                 7/1/2014              $612.00
                                 7/1/2014              $691.00
                                 7/1/2014              $736.00
                                 7/1/2014              $740.00
                                 7/1/2014              $798.00
                                 7/1/2014             $1,130.00
                                 7/1/2014             $1,500.00
                                 7/1/2014              $227.00
                                 7/2/2014              $285.00
                                 7/2/2014             $2,364.00
                                 7/2/2014                $70.00
                                 7/2/2014              $370.00
                                 7/2/2014              $404.00
                                 7/2/2014              $199.00
                                 7/2/2014             $1,397.00
                                 7/2/2014             $1,500.00
                                 7/9/2014              $294.00
                                 7/9/2014             $2,912.00
                                 7/9/2014             $2,975.00
                                 7/9/2014              $398.00
                                 7/9/2014             $4,416.00
                                 7/9/2014              $429.00
                                 7/9/2014              $439.00
                                 7/9/2014              $683.00
                                 7/9/2014              $755.00
                                 7/9/2014              $798.00
                                 7/9/2014              $821.00
                                 7/9/2014              $149.00
                                 7/9/2014             $1,858.00
                                7/23/2014             $2,006.00
                                7/23/2014              $276.00
                                7/23/2014              $290.00
                                7/23/2014              $299.00
                                7/23/2014             $2,585.00
                                7/23/2014              $319.00
                                7/23/2014              $394.00
                                7/23/2014             $4,796.00
                                7/23/2014              $480.00

A-20                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 22 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                7/23/2014              $500.00
                                7/23/2014              $100.00
                                7/23/2014              $106.00
                                7/23/2014              $591.00
                                7/23/2014              $122.00
                                7/23/2014              $659.00
                                7/23/2014              $690.00
                                7/23/2014              $131.00
                                7/23/2014              $712.00
                                7/23/2014              $134.00
                                7/23/2014              $138.00
                                7/23/2014              $823.00
                                7/23/2014              $904.00
                                7/23/2014              $908.00
                                7/23/2014              $945.00
                                7/23/2014             $1,017.00
                                7/23/2014             $1,120.00
                                7/23/2014             $1,175.00
                                7/23/2014              $190.00
                                7/23/2014             $1,378.00
                                7/23/2014             $1,579.00
                                7/23/2014             $1,886.00
                                7/29/2014                $60.00
                                7/29/2014              $300.00
                                7/29/2014                $74.00
                                7/29/2014              $340.00
                                7/29/2014              $665.00
                                7/29/2014              $666.00
                                7/29/2014              $668.00
                                7/29/2014              $875.00
                                7/29/2014              $999.00
                                7/29/2014             $1,000.00
                                7/29/2014             $1,139.00
                                7/29/2014             $1,368.00
                                7/29/2014             $1,495.00
                                7/29/2014             $1,775.00
                                7/29/2014             $1,779.00
                                7/29/2014              $242.00
                                7/29/2014             $1,921.00
                                 8/5/2014              $279.00
                                 8/5/2014             $2,691.00
                                 8/5/2014                $74.00
                                 8/5/2014              $378.00
                                 8/5/2014             $4,396.00
                                 8/5/2014              $840.00
                                 8/5/2014             $1,200.00

A-21                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 23 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 8/8/2014             $2,500.00
                                 8/8/2014             $2,551.00
                                 8/8/2014             $3,110.00
                                 8/8/2014             $4,632.00
                                 8/8/2014              $684.00
                                 8/8/2014              $175.00
                                 8/8/2014             $1,179.00
                                8/13/2014              $276.00
                                8/13/2014             $2,312.00
                                8/13/2014              $310.00
                                8/13/2014             $3,040.00
                                8/13/2014             $3,250.00
                                8/13/2014             $3,440.00
                                8/13/2014             $4,590.00
                                8/13/2014             $4,738.00
                                8/13/2014              $426.00
                                8/13/2014              $432.00
                                8/13/2014              $462.00
                                8/13/2014              $102.00
                                8/13/2014              $111.00
                                8/13/2014              $593.00
                                8/13/2014              $117.00
                                8/13/2014              $118.00
                                8/13/2014              $656.00
                                8/13/2014              $735.00
                                8/13/2014              $743.00
                                8/13/2014              $770.00
                                8/13/2014              $144.00
                                8/13/2014              $967.00
                                8/13/2014             $1,245.00
                                8/13/2014             $1,269.00
                                8/13/2014             $1,271.00
                                8/13/2014             $1,427.00
                                8/13/2014             $1,928.00
                                8/13/2014             $1,920.00
                                8/20/2014             $6,578.00
                                8/20/2014             $7,931.00
                                8/20/2014            $23,275.00
                                 9/2/2014             $2,383.00
                                 9/4/2014             $2,053.00
                                 9/4/2014             $3,251.00
                                 9/4/2014              $166.00
                                 9/4/2014             $1,330.00
                                 9/9/2014             $2,000.00
                                 9/9/2014              $434.00
                                 9/9/2014             $1,471.00

A-22                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 24 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 9/9/2014             $1,800.00
                                9/15/2014                $65.00
                                9/15/2014              $325.00
                                9/15/2014             $3,240.00
                                9/15/2014              $398.00
                                9/15/2014                $79.00
                                9/15/2014             $4,441.00
                                9/15/2014             $5,125.00
                                9/15/2014              $500.00
                                9/15/2014              $600.00
                                9/15/2014              $677.00
                                9/15/2014              $720.00
                                9/15/2014              $763.00
                                9/15/2014              $840.00
                                9/15/2014             $1,013.00
                                9/15/2014             $1,666.00
                                9/16/2014              $324.00
                                9/16/2014              $450.00
                                9/16/2014             $9,000.00
                                9/23/2014             $2,205.00
                                9/23/2014             $2,350.00
                                9/23/2014              $298.00
                                9/23/2014             $2,549.00
                                9/23/2014             $3,172.00
                                9/23/2014                $78.00
                                9/23/2014              $344.00
                                9/23/2014              $404.00
                                9/23/2014              $437.00
                                9/23/2014                $89.00
                                9/23/2014              $499.00
                                9/23/2014              $579.00
                                9/23/2014              $699.00
                                9/23/2014              $700.00
                                9/23/2014              $706.00
                                9/23/2014             $1,141.00
                                9/23/2014             $1,234.00
                                9/23/2014             $1,499.00
                                9/23/2014             $1,545.00
                                9/23/2014             $1,590.00
                                9/23/2014             $1,598.00
                                9/23/2014              $219.00
                                9/23/2014              $250.00
                                9/25/2014             $2,238.00
                                9/25/2014              $359.00
                                9/25/2014             $3,733.00
                                9/25/2014             $4,299.00

A-23                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 25 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                9/25/2014             $5,218.00
                                9/25/2014             $5,995.00
                                9/25/2014              $144.00
                                9/25/2014             $1,037.00
                                9/25/2014             $1,781.00
                                10/6/2014             $3,250.00
                                10/8/2014             $1,996.00
                                10/8/2014                $58.00
                                10/8/2014              $414.00
                                10/8/2014             $7,045.00
                                10/8/2014              $553.00
                                10/8/2014              $589.00
                                10/8/2014              $795.00
                                10/8/2014              $900.00
                                10/8/2014             $1,034.00
                                10/8/2014             $1,054.00
                                10/8/2014             $1,059.00
                                10/8/2014             $1,551.00
                               10/14/2014             $1,315.00
                               10/15/2014              $375.00
                               10/15/2014              $399.00
                               10/15/2014             $1,000.00
                               10/21/2014              $254.00
                               10/21/2014             $2,042.00
                               10/21/2014              $340.00
                               10/21/2014              $398.00
                               10/21/2014             $4,950.00
                               10/21/2014             $7,569.00
                               10/21/2014              $518.00
                               10/21/2014            $30,750.00
                               10/21/2014              $831.00
                               10/21/2014              $900.00
                               10/21/2014             $1,144.00
                               10/21/2014             $1,319.00
                               10/21/2014             $1,484.00
                               10/21/2014             $1,797.00
                               10/28/2014              $450.00
                               10/28/2014              $453.00
                               10/28/2014              $471.00
                               10/28/2014             $5,840.00
                               10/28/2014              $594.00
                               10/28/2014              $799.00
                               10/28/2014              $150.00
                               10/28/2014              $900.00
                               10/28/2014             $1,000.00
                               10/28/2014             $1,199.00

A-24                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 26 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                11/5/2014             $2,470.00
                                11/5/2014             $2,476.00
                                11/5/2014              $307.00
                                11/5/2014              $315.00
                                11/5/2014             $3,202.00
                                11/5/2014              $375.00
                                11/5/2014              $409.00
                                11/5/2014              $527.00
                                11/5/2014              $750.00
                                11/5/2014              $916.00
                                11/5/2014             $1,188.00
                                11/5/2014             $1,265.00
                                11/5/2014             $1,386.00
                                11/5/2014             $1,485.00
                                11/5/2014              $225.00
                               11/14/2014             $4,099.00
                               11/14/2014              $115.00
                               11/14/2014              $660.00
                               11/19/2014             $2,107.00
                               11/19/2014              $320.00
                               11/19/2014                $99.00
                               11/19/2014            $10,175.00
                               11/19/2014              $912.00
                               11/19/2014             $1,523.00
                               11/19/2014             $1,720.00
                               11/26/2014             $2,447.00
                               11/26/2014              $329.00
                               11/26/2014            $25,712.00
                                12/2/2014             $5,688.00
                                12/9/2014              $759.00
                                12/9/2014              $960.00
                                12/9/2014             $1,248.00
                               12/15/2014             $2,000.00
                               12/15/2014              $390.00
                               12/15/2014              $500.00
                               12/15/2014              $584.00
                               12/15/2014              $994.00
                               12/15/2014              $169.00
                               12/15/2014             $1,177.00
                               12/15/2014              $222.00
                               12/18/2014             $2,498.00
                               12/18/2014             $2,697.00
                               12/18/2014             $2,844.00
                               12/18/2014              $365.00
                               12/18/2014              $390.00
                               12/18/2014              $449.00

A-25                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 27 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               12/18/2014              $581.00
                               12/18/2014              $685.00
                               12/18/2014              $150.00
                               12/18/2014             $1,036.00
                               12/18/2014             $1,166.00
                               12/18/2014              $192.00
                               12/18/2014              $232.00
                               12/18/2014             $1,793.00
                               12/18/2014             $1,882.00
                               12/18/2014             $1,948.00
                               12/23/2014             $2,055.00
                               12/23/2014             $2,141.00
                               12/23/2014              $299.00
                               12/23/2014              $350.00
                               12/23/2014              $400.00
                               12/23/2014             $5,406.00
                               12/23/2014             $5,632.00
                               12/23/2014             $7,996.00
                               12/23/2014              $104.00
                               12/23/2014             $1,046.00
                               12/23/2014             $1,260.00
                               12/23/2014             $1,319.00
                               12/23/2014             $1,480.00
                               12/23/2014             $1,511.00
                               12/23/2014             $1,738.00
                               12/31/2014                $66.00
                               12/31/2014             $2,988.00
                               12/31/2014              $315.00
                               12/31/2014              $402.00
                               12/31/2014             $5,713.00
                               12/31/2014             $6,742.00
                               12/31/2014              $112.00
                               12/31/2014              $700.00
                               12/31/2014              $138.00
                               12/31/2014              $799.00
                               12/31/2014             $1,234.00
                               12/31/2014              $195.00
                               12/31/2014             $1,497.00
                               12/31/2014             $1,579.00
                               12/31/2014             $1,633.00
                               12/31/2014              $230.00
                               12/31/2014             $1,771.00
                                 1/5/2015                $74.00
                                 1/5/2015              $364.00
                                 1/5/2015              $370.00
                                 1/5/2015              $405.00

A-26                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 28 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 1/5/2015              $500.00
                                 1/5/2015              $189.00
                                1/21/2015             $2,640.00
                                1/21/2015              $373.00
                                1/21/2015              $425.00
                                1/21/2015              $430.00
                                1/21/2015              $519.00
                                1/21/2015              $125.00
                                1/21/2015              $710.00
                                1/21/2015              $791.00
                                1/21/2015              $798.00
                                1/21/2015              $158.00
                                1/21/2015              $985.00
                                1/21/2015             $1,249.00
                                1/21/2015             $1,459.00
                                1/21/2015             $1,612.00
                                1/21/2015             $1,665.00
                                1/29/2015             $2,047.00
                                1/29/2015              $123.00
                                1/29/2015              $136.00
                                1/29/2015              $136.00
                                1/29/2015              $199.00
                                1/29/2015             $1,421.00
                                1/29/2015             $1,879.00
                                1/30/2015              $296.00
                                1/30/2015              $312.00
                                1/30/2015              $450.00
                                1/30/2015             $8,328.00
                                1/30/2015             $8,430.00
                                1/30/2015             $8,430.00
                                1/30/2015              $730.00
                                2/13/2015             $5,787.00
                                2/13/2015              $900.00
                                2/19/2015              $299.00
                                2/19/2015              $138.00
                                2/19/2015             $1,596.00
                                2/25/2015              $335.00
                                2/25/2015              $356.00
                                2/25/2015              $618.00
                                2/25/2015             $1,138.00
                                2/25/2015             $1,356.00
                                2/25/2015             $1,493.00
                                2/25/2015              $200.00
                                 3/2/2015              $297.00
                                 3/2/2015             $6,995.00
                                 3/2/2015              $593.00

A-27                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 29 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 3/2/2015              $599.00
                                 3/2/2015             $1,196.00
                                 3/2/2015             $1,600.00
                                 3/2/2015             $1,965.00
                                 3/5/2015             $2,060.00
                                 3/5/2015              $268.00
                                 3/5/2015                $80.00
                                 3/5/2015                $91.00
                                 3/5/2015              $178.00
                                 3/5/2015              $179.00
                                 3/5/2015             $1,242.00
                                 3/5/2015             $1,626.00
                                 3/9/2015             $2,200.00
                                 3/9/2015             $2,328.00
                                 3/9/2015              $371.00
                                 3/9/2015              $970.00
                                 3/9/2015             $1,197.00
                                 3/9/2015             $1,960.00
                                3/18/2015             $2,072.00
                                3/18/2015              $528.00
                                3/18/2015              $210.00
                                3/18/2015             $1,617.00
                                3/18/2015              $218.00
                                3/18/2015             $1,915.00
                                3/25/2015             $2,526.00
                                3/25/2015                $70.00
                                3/25/2015             $2,853.00
                                3/25/2015              $506.00
                                3/25/2015              $514.00
                                3/25/2015              $112.00
                                3/25/2015              $630.00
                                3/25/2015              $990.00
                                3/25/2015              $170.00
                                3/25/2015             $1,110.00
                                3/25/2015             $1,251.00
                                 4/7/2015             $2,663.00
                                 4/7/2015             $2,732.00
                                 4/7/2015             $2,759.00
                                 4/7/2015             $2,952.00
                                 4/7/2015              $373.00
                                 4/7/2015              $380.00
                                 4/7/2015              $473.00
                                 4/7/2015              $477.00
                                 4/7/2015              $515.00
                                 4/7/2015              $684.00
                                 4/7/2015              $966.00

A-28                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 30 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 4/7/2015             $1,174.00
                                 4/7/2015             $1,178.00
                                 4/7/2015             $1,179.00
                                 4/7/2015             $1,356.00
                                4/16/2015             $2,044.00
                                4/16/2015             $2,046.00
                                4/16/2015              $274.00
                                4/16/2015                $74.00
                                4/16/2015              $380.00
                                4/16/2015              $437.00
                                4/16/2015              $479.00
                                4/16/2015              $523.00
                                4/16/2015              $564.00
                                4/16/2015              $685.00
                                4/16/2015              $685.00
                                4/16/2015              $685.00
                                4/16/2015              $731.00
                                4/16/2015              $972.00
                                4/16/2015             $1,119.00
                                4/24/2015                $65.00
                                4/24/2015              $306.00
                                4/24/2015              $455.00
                                4/24/2015             $9,368.00
                                4/24/2015              $168.00
                                4/24/2015             $1,036.00
                                4/24/2015              $190.00
                                4/24/2015             $1,495.00
                                4/24/2015             $1,767.00
                                4/28/2015             $2,000.00
                                4/28/2015              $315.00
                                4/28/2015              $350.00
                                4/28/2015              $495.00
                                4/28/2015              $510.00
                                4/28/2015              $543.00
                                4/28/2015              $599.00
                                4/28/2015              $694.00
                                4/28/2015              $725.00
                                4/28/2015              $739.00
                                4/28/2015              $160.00
                                4/28/2015             $1,204.00
                                4/28/2015             $1,216.00
                                4/28/2015             $1,742.00
                                 5/5/2015             $3,990.00
                                 5/5/2015                $90.00
                                 5/5/2015              $547.00
                                 5/5/2015              $598.00

A-29                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 31 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 5/5/2015              $640.00
                                 5/5/2015              $845.00
                                 5/5/2015              $999.00
                                5/12/2015              $309.00
                                5/12/2015              $495.00
                                5/12/2015              $495.00
                                5/12/2015             $8,141.00
                                5/12/2015              $725.00
                                5/14/2015              $320.00
                                5/14/2015             $3,600.00
                                5/14/2015             $5,233.00
                                5/14/2015              $110.00
                                5/14/2015             $1,797.00
                                5/14/2015              $239.00
                                5/21/2015              $272.00
                                5/21/2015              $460.00
                                5/21/2015              $575.00
                                5/21/2015              $899.00
                                5/21/2015             $1,050.00
                                5/21/2015             $1,250.00
                                5/21/2015                $40.00
                                5/28/2015              $720.00
                                5/28/2015             $1,420.00
                                5/28/2015              $190.00
                                5/28/2015             $1,535.00
                                6/10/2015              $327.00
                                6/10/2015              $654.00
                                6/10/2015              $195.00
                                6/10/2015             $2,405.00
                                6/10/2015             $1,080.00
                                6/15/2015              $910.00
                                6/15/2015              $400.00
                                6/15/2015              $189.00
                                6/15/2015             $1,123.00
                                6/15/2015             $1,197.00
                                6/15/2015              $599.00
                                6/15/2015             $3,923.00
                                6/17/2015             $3,465.00
                                6/17/2015              $150.00
                                6/17/2015              $598.00
                                6/17/2015              $826.00
                                6/17/2015              $900.00
                                6/17/2015              $149.00
                                6/17/2015                $62.00
                                6/17/2015              $798.00
                                6/17/2015              $120.00

A-30                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 32 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                6/17/2015              $307.00
                                6/17/2015             $3,760.00
                                6/19/2015              $750.00
                                 7/1/2015              $180.00
                                 7/1/2015            $15,750.00
                                 7/9/2015             $8,108.00
                                 7/9/2015              $990.00
                                 7/9/2015              $864.00
                                 7/9/2015                $49.00
                                 7/9/2015              $374.00
                                 7/9/2015              $605.00
                                 7/9/2015              $220.00
                                 7/9/2015             $1,767.00
                                 7/9/2015            $12,250.00
                                7/10/2015                $74.00
                                7/10/2015                $74.00
                                7/10/2015              $685.00
                                7/10/2015              $685.00
                                7/10/2015              $499.00
                                7/10/2015             $1,996.00
                                7/10/2015             $1,689.00
                                7/10/2015             $1,774.00
                                7/10/2015             $1,199.00
                                7/10/2015             $1,508.00
                                7/10/2015             $2,940.00
                                7/10/2015              $212.00
                                7/15/2015             $1,010.00
                                7/15/2015              $245.00
                                7/15/2015              $168.00
                                7/15/2015              $952.00
                                7/21/2015              $315.00
                                7/21/2015             $1,194.00
                                7/21/2015              $345.00
                                7/21/2015                $62.00
                                7/21/2015              $420.00
                                7/21/2015              $615.00
                                7/21/2015                $40.00
                                7/24/2015              $799.00
                                7/24/2015              $528.00
                                7/24/2015              $500.00
                                7/24/2015             $2,985.00
                                7/24/2015              $178.00
                                7/24/2015                $69.00
                                7/24/2015             $4,015.00
                                7/24/2015              $520.00
                                7/24/2015              $276.00

A-31                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 33 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                7/24/2015             $2,475.00
                                7/30/2015             $5,400.00
                                7/30/2015              $388.00
                                7/30/2015             $1,150.00
                                7/30/2015             $2,200.00
                                7/30/2015             $2,139.00
                                7/30/2015              $778.00
                                7/30/2015             $9,242.00
                                7/30/2015             $5,222.00
                                7/30/2015              $500.00
                                7/30/2015             $5,586.00
                                7/30/2015             $2,525.00
                                7/30/2015              $199.00
                                7/30/2015              $145.00
                                 8/6/2015             $3,089.00
                                 8/6/2015              $700.00
                                 8/6/2015             $1,875.00
                                 8/6/2015             $1,950.00
                                 8/6/2015              $960.00
                                 8/6/2015              $640.00
                                 8/6/2015              $380.00
                                 8/6/2015             $1,347.00
                                 8/6/2015              $365.00
                                 8/6/2015             $1,043.00
                                 8/6/2015             $2,531.00
                                 8/6/2015             $1,983.00
                                 8/6/2015             $1,269.00
                                 8/6/2015              $270.00
                                 8/6/2015             $1,773.00
                                 8/6/2015              $240.00
                                 8/6/2015             $1,329.00
                                 8/6/2015              $442.00
                                 8/6/2015             $7,273.00
                                 8/6/2015              $195.00
                                 8/6/2015             $3,301.00
                                 8/6/2015              $284.00
                                 8/6/2015              $399.00
                                 8/6/2015              $766.00
                                 8/6/2015             $3,161.00
                                 8/6/2015              $778.00
                                 8/6/2015             $6,300.00
                                 8/6/2015              $270.00
                                 8/6/2015              $148.00
                                 8/6/2015             $2,849.00
                                 8/6/2015             $6,572.00
                                 8/6/2015             $1,453.00

A-32                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 34 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 8/6/2015              $420.00
                                 8/6/2015              $344.00
                                 8/6/2015              $539.00
                                 8/6/2015              $267.00
                                 8/6/2015             $3,000.00
                                8/13/2015             $5,912.00
                                8/13/2015              $180.00
                                8/13/2015              $509.00
                                8/13/2015              $106.00
                                8/13/2015              $349.00
                                8/13/2015             $1,054.00
                                8/13/2015             $1,031.00
                                8/13/2015              $340.00
                                8/13/2015             $2,917.00
                                8/13/2015              $500.00
                                8/13/2015              $802.00
                                8/13/2015             $1,798.00
                                8/13/2015             $1,799.00
                                8/13/2015                $74.00
                                8/13/2015             $1,050.00
                                8/18/2015              $685.00
                                8/18/2015              $190.00
                                8/18/2015              $685.00
                                8/18/2015              $570.00
                                8/18/2015              $860.00
                                8/18/2015             $1,247.00
                                8/18/2015              $338.00
                                8/18/2015              $589.00
                                8/18/2015             $5,055.00
                                8/18/2015             $1,079.00
                                8/18/2015             $1,413.00
                                8/18/2015             $1,995.00
                                8/18/2015              $365.00
                                8/18/2015              $295.00
                                8/18/2015              $148.00
                                8/18/2015                $75.00
                                8/18/2015                $90.00
                                8/27/2015             $3,495.00
                                 9/4/2015                $90.00
                                 9/4/2015              $685.00
                                 9/4/2015              $186.00
                                 9/4/2015                $91.00
                                 9/4/2015              $639.00
                                 9/4/2015              $162.00
                                 9/4/2015             $1,095.00
                                 9/4/2015              $990.00

A-33                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 35 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 9/4/2015              $646.00
                                 9/4/2015              $299.00
                                 9/4/2015              $574.00
                                 9/4/2015             $1,215.00
                                 9/4/2015             $1,349.00
                                 9/4/2015              $348.00
                                 9/4/2015             $1,250.00
                                 9/4/2015              $272.00
                                 9/4/2015              $599.00
                                9/10/2015             $1,968.75
                                9/10/2015              $273.75
                                9/10/2015              $750.00
                                9/10/2015              $371.25
                                9/10/2015              $656.25
                                9/10/2015                $91.25
                                9/10/2015              $250.00
                                9/10/2015              $123.75
                                9/10/2015             $2,485.00
                                9/10/2015             $1,597.00
                                9/10/2015             $8,000.00
                                9/10/2015             $1,230.00
                                9/10/2015              $270.00
                                9/10/2015             $3,411.00
                                9/15/2015             $1,047.00
                                9/15/2015             $1,121.25
                                9/15/2015              $306.00
                                9/15/2015              $674.25
                                9/15/2015              $750.00
                                9/15/2015              $402.75
                                9/15/2015              $349.00
                                9/15/2015              $373.75
                                9/15/2015              $102.00
                                9/15/2015              $224.75
                                9/15/2015              $250.00
                                9/15/2015              $134.25
                                9/15/2015              $170.00
                                9/15/2015              $174.00
                                9/15/2015              $845.00
                                9/15/2015             $2,813.00
                                9/15/2015              $567.00
                                9/15/2015             $1,273.00
                                9/15/2015             $1,520.00
                                9/15/2015             $7,920.00
                                9/15/2015             $1,485.00
                                9/15/2015             $1,114.00
                                9/15/2015              $274.00

A-34                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 36 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                9/15/2015             $2,545.00
                                9/15/2015             $1,113.00
                                9/15/2015              $510.00
                                9/22/2015             $4,281.75
                                9/22/2015             $1,349.25
                                9/22/2015              $750.00
                                9/22/2015             $1,427.25
                                9/22/2015              $449.75
                                9/22/2015              $250.00
                                9/22/2015              $308.00
                                9/22/2015             $9,177.00
                                9/22/2015             $9,104.00
                                9/22/2015              $598.00
                                9/22/2015              $871.00
                                9/22/2015             $4,030.00
                                9/22/2015             $2,157.00
                                9/22/2015              $308.00
                                9/22/2015              $567.00
                                9/28/2015             $1,551.00
                                9/28/2015              $854.00
                                10/9/2015              $143.25
                                10/9/2015                $47.75
                                10/9/2015              $299.00
                                10/9/2015             $3,594.00
                                10/9/2015             $2,584.00
                                10/9/2015             $1,418.00
                                10/9/2015             $2,055.00
                                10/9/2015                $74.00
                                10/9/2015                $74.00
                                10/9/2015              $685.00
                                10/9/2015                $74.00
                                10/9/2015              $685.00
                                10/9/2015                $74.00
                                10/9/2015              $685.00
                                10/9/2015              $685.00
                                10/9/2015              $685.00
                               10/13/2015             $2,625.00
                               10/13/2015              $875.00
                               10/13/2015                $74.00
                               10/16/2015              $433.00
                               10/27/2015              $362.00
                               10/27/2015             $4,995.00
                               10/27/2015             $3,000.00
                               10/27/2015             $6,450.00
                               10/27/2015              $685.00
                               10/27/2015              $685.00

A-35                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 37 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               10/27/2015              $296.00
                               10/27/2015                $74.00
                               10/27/2015                $74.00
                               10/27/2015                $74.00
                               10/27/2015              $151.00
                               10/27/2015                $54.00
                               10/29/2015              $198.75
                               10/29/2015                $66.25
                               10/29/2015              $120.00
                                11/3/2015             $2,293.00
                                11/3/2015             $2,526.00
                                11/3/2015              $840.00
                                11/3/2015            $21,355.00
                                11/3/2015             $2,459.00
                                11/3/2015              $198.00
                                11/3/2015             $1,428.00
                                11/3/2015              $375.00
                                11/6/2015             $2,260.00
                               11/13/2015              $536.00
                               11/13/2015              $410.00
                               11/13/2015              $439.00
                               11/13/2015             $1,398.00
                               11/18/2015              $149.00
                               11/23/2015             $1,395.75
                               11/23/2015              $612.75
                               11/23/2015              $465.25
                               11/23/2015              $204.25
                               11/23/2015             $1,499.00
                               11/23/2015             $1,055.00
                               11/23/2015             $1,478.00
                               11/23/2015             $1,478.00
                               11/23/2015             $3,158.00
                               11/23/2015              $411.00
                               11/23/2015             $1,018.00
                               11/23/2015             $1,088.00
                               11/23/2015             $2,246.00
                               11/23/2015              $885.00
                               11/23/2015              $799.00
                               11/23/2015             $2,580.00
                               11/23/2015              $595.00
                               11/23/2015             $1,226.00
                               11/23/2015              $450.00
                               11/23/2015                $74.00
                               11/23/2015              $685.00
                               11/23/2015              $685.00
                               11/23/2015              $685.00

A-36                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 38 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               11/23/2015              $685.00
                               11/23/2015              $260.00
                               11/27/2015             $2,456.25
                               11/27/2015              $818.75
                               11/27/2015            $11,880.00
                               11/27/2015              $128.00
                               11/27/2015             $6,915.00
                               12/10/2015                $48.00
                               12/14/2015             $1,119.00
                               12/14/2015             $4,030.00
                               12/14/2015             $7,000.00
                               12/14/2015              $695.00
                               12/14/2015             $3,490.00
                               12/14/2015              $148.00
                               12/14/2015              $685.00
                               12/14/2015             $4,110.00
                               12/17/2015             $2,475.00
                               12/17/2015              $709.00
                               12/17/2015              $240.00
                               12/17/2015             $1,102.00
                               12/17/2015             $4,005.00
                               12/17/2015             $2,778.00
                               12/17/2015             $2,646.00
                               12/17/2015              $213.00
                               12/17/2015             $1,390.00
                               12/17/2015              $936.00
                               12/17/2015             $1,156.00
                               12/17/2015             $1,530.00
                               12/17/2015              $369.00
                               12/17/2015              $471.00
                               12/17/2015              $278.00
                               12/17/2015              $120.00
                               12/17/2015              $580.00
                               12/17/2015                $74.00
                               12/17/2015                $74.00
                               12/17/2015                $74.00
                               12/17/2015                $74.00
                               12/18/2015              $906.00
                               12/18/2015              $675.00
                               12/18/2015              $685.00
                               12/18/2015                $74.00
                               12/18/2015              $148.00
                               12/18/2015              $685.00
                               12/18/2015                $74.00
                               12/18/2015                $74.00
                               12/22/2015             $1,478.00

A-37                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 39 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               12/24/2015            $43,500.00
                               12/28/2015                $74.00
                               12/29/2015              $414.00
                               12/29/2015             $2,080.00
                               12/29/2015            $12,496.00
                               12/30/2015            $28,420.00
                               12/30/2015            $45,820.00
                               12/30/2015            $47,560.00
                               12/30/2015             $2,740.00
                               12/30/2015             $4,640.00
                               12/30/2015            $34,220.00
                               12/30/2015              $580.00
                               12/30/2015              $580.00
                               12/30/2015                $74.00
                               12/30/2015                $74.00
                               12/30/2015             $1,160.00
                               12/30/2015              $580.00
                               12/30/2015             $1,160.00
                               12/30/2015                $74.00
                               12/31/2015             $6,354.00
                               12/31/2015             $2,204.00
                               12/31/2015              $685.00
                               12/31/2015              $592.00
                               12/31/2015              $685.00
                               12/31/2015              $685.00
                               12/31/2015              $685.00
                                 1/5/2016             $1,500.00
                                 1/5/2016             $3,989.25
                                 1/5/2016              $500.00
                                 1/5/2016             $1,329.75
                                 1/5/2016              $975.00
                                 1/6/2016              $403.50
                                 1/6/2016              $134.50
                                 1/6/2016              $495.00
                                 1/6/2016             $2,456.00
                                 1/6/2016             $1,740.00
                                 1/6/2016              $599.00
                                 1/6/2016              $814.00
                                1/12/2016              $524.25
                                1/12/2016              $300.00
                                1/12/2016              $174.75
                                1/12/2016              $100.00
                                1/12/2016              $810.00
                                1/26/2016              $261.75
                                1/26/2016              $459.00
                                1/26/2016                $87.25

A-38                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 40 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                1/26/2016              $153.00
                                2/22/2016             $1,497.00
                                2/26/2016             $2,756.25
                                2/26/2016              $918.75
                                2/26/2016              $774.00
                                2/26/2016              $774.00
                                 3/1/2016             $1,305.00
                                 3/1/2016              $435.00
                                 3/1/2016              $463.00
                                 3/1/2016             $1,799.00
                                 3/1/2016              $834.00
                                 3/4/2016             $1,520.00
                                 3/9/2016             $2,465.00
                                 3/9/2016              $414.00
                                3/15/2016              $195.00
                                3/15/2016                $67.50
                                3/15/2016             $3,345.00
                                3/15/2016              $746.25
                                3/15/2016                $65.00
                                3/15/2016                $22.50
                                3/15/2016             $1,115.00
                                3/15/2016              $248.75
                                3/15/2016              $500.00
                                3/16/2016             $7,020.00
                                3/16/2016             $8,120.00
                                3/16/2016             $1,946.00
                                3/16/2016             $1,330.00
                                3/16/2016             $1,102.00
                                3/16/2016              $336.00
                                3/16/2016              $397.00
                                3/18/2016                $46.00
                                3/18/2016             $1,537.00
                                3/18/2016             $3,596.00
                                3/24/2016             $1,009.50
                                3/24/2016             $1,001.25
                                3/24/2016              $667.50
                                3/24/2016             $4,496.25
                                3/24/2016              $373.50
                                3/24/2016             $4,458.00
                                3/24/2016              $749.25
                                3/24/2016              $371.25
                                3/24/2016                $60.00
                                3/24/2016              $438.75
                                3/24/2016              $191.25
                                3/24/2016              $336.50
                                3/24/2016              $333.75

A-39                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 41 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                3/24/2016              $222.50
                                3/24/2016             $1,498.75
                                3/24/2016              $124.50
                                3/24/2016             $1,486.00
                                3/24/2016              $249.75
                                3/24/2016              $123.75
                                3/24/2016                $20.00
                                3/24/2016              $146.25
                                3/24/2016                $63.75
                                3/24/2016              $449.00
                                3/24/2016                $86.00
                                3/24/2016              $490.00
                                3/24/2016             $3,012.00
                                3/24/2016             $2,025.00
                                3/24/2016              $348.00
                                3/24/2016              $256.00
                                3/24/2016             $5,750.00
                                3/24/2016              $690.00
                                3/24/2016             $3,724.00
                                3/24/2016             $2,825.00
                                3/24/2016              $431.00
                                3/24/2016             $4,500.00
                                3/24/2016              $580.00
                                3/24/2016             $1,370.00
                                 4/4/2016             $6,228.75
                                 4/4/2016              $138.00
                                 4/4/2016             $2,076.25
                                 4/4/2016                $46.00
                                 4/4/2016             $1,016.00
                                 4/4/2016              $846.00
                                 4/7/2016                $55.50
                                 4/7/2016                $18.50
                                4/11/2016              $437.25
                                4/11/2016              $264.00
                                4/11/2016              $371.25
                                4/11/2016              $145.75
                                4/11/2016                $88.00
                                4/11/2016              $123.75
                                4/11/2016              $128.00
                                4/11/2016              $499.00
                                4/11/2016              $398.00
                                4/11/2016              $398.00
                                4/11/2016             $1,937.00
                                4/11/2016              $568.00
                                4/11/2016              $364.00
                                4/11/2016              $724.00

A-40                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 42 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                4/14/2016              $651.00
                                4/14/2016              $400.50
                                4/14/2016              $105.75
                                4/14/2016              $329.25
                                4/14/2016              $177.00
                                4/14/2016              $435.00
                                4/14/2016              $304.50
                                4/14/2016              $284.25
                                4/14/2016              $375.00
                                4/14/2016              $594.00
                                4/14/2016              $168.00
                                4/14/2016                $75.75
                                4/14/2016              $217.00
                                4/14/2016              $133.50
                                4/14/2016                $35.25
                                4/14/2016              $109.75
                                4/14/2016                $59.00
                                4/14/2016              $145.00
                                4/14/2016              $101.50
                                4/14/2016                $94.75
                                4/14/2016              $125.00
                                4/14/2016              $198.00
                                4/14/2016                $56.00
                                4/14/2016                $25.25
                                4/14/2016              $327.00
                                4/14/2016             $2,616.00
                                4/14/2016             $6,890.00
                                4/14/2016              $140.00
                                4/14/2016              $987.00
                                4/14/2016              $580.00
                                4/14/2016              $411.00
                                4/14/2016              $675.00
                                4/14/2016              $401.00
                                4/14/2016              $417.00
                                 5/6/2016             $1,300.50
                                 5/6/2016             $1,125.00
                                 5/6/2016             $1,725.00
                                 5/6/2016              $978.75
                                 5/6/2016              $870.00
                                 5/6/2016             $3,037.50
                                 5/6/2016             $1,074.75
                                 5/6/2016             $1,579.50
                                 5/6/2016             $1,305.00
                                 5/6/2016              $868.50
                                 5/6/2016             $1,575.00
                                 5/6/2016              $433.50

A-41                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 43 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 5/6/2016              $375.00
                                 5/6/2016              $575.00
                                 5/6/2016              $326.25
                                 5/6/2016              $290.00
                                 5/6/2016             $1,012.50
                                 5/6/2016              $358.25
                                 5/6/2016              $526.50
                                 5/6/2016              $435.00
                                 5/6/2016              $289.50
                                 5/6/2016              $525.00
                                 5/6/2016             $4,220.00
                                 5/6/2016             $6,027.00
                                 5/6/2016             $1,390.00
                                 5/6/2016             $1,980.00
                                 5/6/2016             $1,368.00
                                 5/6/2016             $2,900.00
                                 5/6/2016             $2,317.00
                                 5/6/2016             $1,325.00
                                 5/6/2016              $555.00
                                5/10/2016             $1,305.00
                                5/10/2016              $276.00
                                5/10/2016              $524.25
                                5/10/2016              $750.00
                                5/10/2016             $1,122.75
                                5/10/2016              $594.00
                                5/10/2016              $539.25
                                5/10/2016              $281.25
                                5/10/2016              $162.00
                                5/10/2016                $97.50
                                5/10/2016              $435.00
                                5/10/2016                $92.00
                                5/10/2016              $174.75
                                5/10/2016              $250.00
                                5/10/2016              $374.25
                                5/10/2016              $198.00
                                5/10/2016              $179.75
                                5/10/2016                $93.75
                                5/10/2016                $54.00
                                5/10/2016                $32.50
                                5/10/2016              $438.00
                                5/10/2016             $2,826.00
                                5/10/2016              $139.00
                                5/10/2016             $1,250.00
                                5/10/2016              $375.00
                                5/10/2016             $1,404.00
                                5/10/2016             $1,330.00

A-42                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 44 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                5/10/2016              $341.00
                                5/10/2016              $530.00
                                5/10/2016              $948.00
                                5/10/2016             $3,417.00
                                5/10/2016             $3,325.00
                                5/10/2016             $1,369.00
                                5/10/2016              $590.00
                                5/10/2016             $1,380.00
                                5/16/2016             $8,626.50
                                5/16/2016             $2,875.50
                                5/16/2016              $903.00
                                5/16/2016             $1,620.00
                                5/16/2016              $299.00
                                5/26/2016              $624.00
                                5/26/2016             $3,036.00
                                5/26/2016             $3,478.00
                                5/26/2016              $122.00
                                5/26/2016             $2,052.00
                                5/26/2016             $5,000.00
                                5/26/2016             $1,535.00
                                5/26/2016              $148.00
                                5/26/2016                $74.00
                                5/26/2016              $296.00
                                 6/1/2016             $2,518.00
                                 6/1/2016              $269.00
                                 6/1/2016              $635.00
                                 6/1/2016              $695.00
                                 6/1/2016             $1,996.00
                                 6/1/2016             $6,452.00
                                 6/3/2016              $822.00
                                 6/3/2016              $675.00
                                 6/7/2016              $222.00
                                6/15/2016             $1,125.00
                                6/20/2016             $1,540.00
                                6/27/2016             $1,698.00
                                6/27/2016              $294.00
                                6/28/2016              $299.25
                                6/28/2016              $663.75
                                6/28/2016             $1,110.75
                                6/28/2016              $552.75
                                6/28/2016              $516.75
                                6/28/2016              $427.50
                                6/28/2016              $134.25
                                6/28/2016              $750.00
                                6/28/2016              $131.25
                                6/28/2016              $126.75

A-43                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 45 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                6/28/2016              $356.25
                                6/28/2016              $750.00
                                6/28/2016              $240.00
                                6/28/2016              $134.25
                                6/28/2016              $431.25
                                6/28/2016              $600.00
                                6/28/2016             $1,106.25
                                6/28/2016              $127.50
                                6/28/2016              $375.00
                                6/28/2016              $374.25
                                6/28/2016              $103.50
                                6/28/2016              $170.25
                                6/28/2016              $375.00
                                6/28/2016             $1,125.00
                                6/28/2016              $375.00
                                6/28/2016              $952.50
                                6/28/2016              $213.75
                                6/28/2016              $423.00
                                6/28/2016              $672.75
                                6/28/2016              $449.25
                                6/28/2016              $341.25
                                6/28/2016              $120.00
                                6/28/2016              $502.50
                                6/28/2016                $99.75
                                6/28/2016              $221.25
                                6/28/2016              $370.25
                                6/28/2016              $184.25
                                6/28/2016              $172.25
                                6/28/2016              $142.50
                                6/28/2016                $44.75
                                6/28/2016              $250.00
                                6/28/2016                $43.75
                                6/28/2016                $42.25
                                6/28/2016              $118.75
                                6/28/2016              $250.00
                                6/28/2016                $80.00
                                6/28/2016                $44.75
                                6/28/2016              $143.75
                                6/28/2016              $200.00
                                6/28/2016              $368.75
                                6/28/2016                $42.50
                                6/28/2016              $125.00
                                6/28/2016              $124.75
                                6/28/2016                $34.50
                                6/28/2016                $56.75
                                6/28/2016              $125.00

A-44                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 46 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                6/28/2016              $375.00
                                6/28/2016              $125.00
                                6/28/2016              $317.50
                                6/28/2016                $71.25
                                6/28/2016              $141.00
                                6/28/2016              $224.25
                                6/28/2016              $149.75
                                6/28/2016              $113.75
                                6/28/2016                $40.00
                                6/28/2016              $167.50
                                6/28/2016              $896.00
                                6/28/2016              $644.00
                                6/28/2016              $339.00
                                6/28/2016              $872.00
                                6/28/2016              $590.00
                                 7/1/2016             $1,533.75
                                 7/1/2016              $186.75
                                 7/1/2016             $1,248.75
                                 7/1/2016              $980.25
                                 7/1/2016              $630.75
                                 7/1/2016             $2,484.00
                                 7/1/2016              $511.25
                                 7/1/2016                $62.25
                                 7/1/2016              $416.25
                                 7/1/2016              $326.75
                                 7/1/2016              $210.25
                                7/11/2016                $70.00
                                7/11/2016            $23,310.75
                                7/11/2016             $1,901.25
                                7/11/2016            $14,647.00
                                7/11/2016            $19,771.00
                                7/11/2016             $7,770.25
                                7/11/2016              $633.75
                                7/19/2016             $6,105.00
                                7/20/2016              $900.00
                                7/20/2016             $3,517.00
                                7/20/2016             $4,688.00
                                7/27/2016              $128.00
                                7/27/2016             $1,897.00
                                7/27/2016              $480.75
                                7/27/2016             $1,869.75
                                7/27/2016              $868.50
                                7/27/2016              $524.25
                                7/27/2016             $1,428.75
                                7/27/2016             $2,340.75
                                7/27/2016             $1,521.00

A-45                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 47 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                7/27/2016              $549.00
                                7/27/2016              $227.25
                                7/27/2016             $1,642.50
                                7/27/2016             $1,966.00
                                7/27/2016              $520.00
                                7/27/2016              $160.25
                                7/27/2016              $623.25
                                7/27/2016              $289.50
                                7/27/2016              $174.75
                                7/27/2016              $476.25
                                7/27/2016              $780.25
                                7/27/2016              $507.00
                                7/27/2016              $183.00
                                7/27/2016                $75.75
                                7/27/2016              $547.50
                                 8/9/2016              $287.00
                                 8/9/2016             $7,816.50
                                 8/9/2016             $3,669.00
                                 8/9/2016             $2,605.50
                                 8/9/2016             $1,223.00
                                8/12/2016              $974.00
                                8/12/2016              $356.00
                                8/12/2016             $5,383.00
                                8/12/2016              $248.00
                                8/12/2016              $580.00
                                8/12/2016              $580.00
                                8/18/2016             $4,081.00
                                8/18/2016             $1,178.00
                                8/18/2016             $7,000.00
                                8/18/2016              $693.00
                                8/18/2016             $1,160.00
                                8/18/2016             $1,160.00
                                8/18/2016             $1,160.00
                                8/18/2016             $1,160.00
                                8/18/2016             $1,160.00
                                8/18/2016             $2,320.00
                                8/18/2016              $250.00
                                8/22/2016            $49,560.00
                                8/22/2016              $390.00
                                8/22/2016             $1,125.00
                                8/22/2016             $8,050.00
                                8/22/2016             $2,320.00
                                8/22/2016             $2,300.00
                                8/26/2016              $235.00
                                 9/1/2016              $203.00
                                 9/1/2016             $5,987.25

A-46                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 48 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 9/1/2016             $2,098.50
                                 9/1/2016             $1,302.75
                                 9/1/2016             $1,710.00
                                 9/1/2016              $565.00
                                 9/1/2016              $435.00
                                 9/1/2016              $575.00
                                 9/1/2016             $1,550.00
                                 9/1/2016             $3,825.00
                                 9/1/2016             $2,002.00
                                 9/1/2016             $2,990.00
                                 9/1/2016             $9,625.00
                                 9/1/2016             $4,025.00
                                 9/1/2016              $401.00
                                 9/1/2016             $1,995.75
                                 9/1/2016              $699.50
                                 9/1/2016              $434.25
                                 9/7/2016              $110.00
                                9/15/2016              $244.00
                                9/15/2016             $1,045.00
                                9/15/2016             $3,334.00
                                9/15/2016              $312.00
                                9/21/2016             $2,750.00
                                9/21/2016              $580.00
                                9/21/2016              $251.25
                                9/21/2016              $877.50
                                9/21/2016             $1,302.75
                                9/21/2016              $281.25
                                9/21/2016              $224.25
                                9/21/2016              $431.25
                                9/21/2016              $431.25
                                9/21/2016             $1,305.00
                                9/21/2016              $434.25
                                9/21/2016              $299.25
                                9/21/2016             $1,498.50
                                9/21/2016              $870.00
                                9/21/2016              $225.00
                                9/21/2016             $2,661.75
                                9/21/2016             $1,661.25
                                9/21/2016             $1,157.00
                                9/21/2016                $83.75
                                9/21/2016              $292.50
                                9/21/2016              $434.25
                                9/21/2016                $93.75
                                9/21/2016                $74.75
                                9/21/2016              $143.75
                                9/21/2016              $143.75

A-47                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 49 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                9/21/2016              $435.00
                                9/21/2016              $144.75
                                9/21/2016                $99.75
                                9/21/2016              $499.50
                                9/21/2016              $290.00
                                9/21/2016                $75.00
                                9/21/2016              $887.25
                                9/21/2016              $553.75
                                9/26/2016              $599.00
                                9/26/2016             $1,000.00
                                9/26/2016              $474.00
                                9/26/2016              $122.25
                                9/26/2016              $350.25
                                9/26/2016              $598.50
                                9/26/2016              $434.25
                                9/26/2016              $438.75
                                9/26/2016              $438.75
                                9/26/2016              $952.50
                                9/26/2016             $2,081.25
                                9/26/2016              $674.25
                                9/26/2016              $449.25
                                9/26/2016             $1,500.00
                                9/26/2016              $434.25
                                9/26/2016              $476.25
                                9/26/2016             $1,428.75
                                9/26/2016              $750.00
                                9/26/2016              $207.00
                                9/26/2016              $952.50
                                9/26/2016             $5,900.00
                                9/26/2016             $4,363.00
                                9/26/2016             $1,395.00
                                9/26/2016             $1,737.00
                                9/26/2016              $396.00
                                9/26/2016              $890.00
                                9/26/2016             $1,703.00
                                9/26/2016             $4,378.00
                                9/26/2016             $1,100.00
                                9/26/2016              $398.00
                                9/26/2016              $575.00
                                9/26/2016             $4,316.00
                                9/26/2016             $1,937.00
                                9/26/2016              $575.00
                                9/26/2016              $580.00
                                9/26/2016              $590.00
                                9/26/2016              $610.00
                                9/26/2016              $158.00

A-48                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 50 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                9/26/2016                $40.75
                                9/26/2016              $116.75
                                9/26/2016              $199.50
                                9/26/2016              $144.75
                                9/26/2016              $146.25
                                9/26/2016              $146.25
                                9/26/2016              $317.50
                                9/26/2016              $693.75
                                9/26/2016              $224.75
                                9/26/2016              $149.75
                                9/26/2016              $500.00
                                9/26/2016              $144.75
                                9/26/2016              $158.75
                                9/26/2016              $476.25
                                9/26/2016              $250.00
                                9/26/2016                $69.00
                                9/26/2016              $317.50
                                9/29/2016              $315.00
                                9/29/2016              $432.00
                                9/29/2016                $60.00
                                9/29/2016              $475.00
                                9/29/2016             $2,039.00
                                9/29/2016              $266.00
                                9/29/2016             $2,420.00
                                9/29/2016             $3,140.00
                                9/29/2016             $7,194.00
                                9/29/2016             $1,620.00
                                9/29/2016             $5,297.00
                                9/29/2016             $3,950.00
                                9/29/2016              $228.00
                                10/3/2016             $4,312.50
                                10/3/2016            $16,500.00
                                10/3/2016             $1,437.50
                                10/7/2016              $299.25
                                10/7/2016            $24,898.00
                                10/7/2016                $99.75
                               10/13/2016             $2,463.00
                               10/13/2016             $1,442.00
                               10/13/2016             $4,170.00
                               10/13/2016             $8,909.00
                               10/13/2016             $7,775.00
                               10/13/2016             $1,022.00
                               10/13/2016             $2,786.00
                               10/13/2016              $280.00
                               10/13/2016             $1,905.00
                               10/13/2016            $12,075.00

A-49                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 51 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               10/13/2016              $526.00
                               10/13/2016             $6,392.00
                               10/13/2016             $3,594.00
                               10/13/2016             $1,198.00
                               10/13/2016             $5,700.00
                               10/13/2016              $487.00
                               10/13/2016             $8,056.00
                               10/13/2016              $158.00
                               10/13/2016                $69.00
                               10/14/2016              $139.00
                               10/19/2016              $250.00
                               10/19/2016                $74.25
                               10/19/2016              $324.75
                               10/19/2016              $195.75
                               10/19/2016             $3,618.00
                               10/19/2016              $591.00
                               10/19/2016              $297.75
                               10/19/2016                $24.75
                               10/19/2016              $108.25
                               10/19/2016                $65.25
                               10/19/2016             $1,206.00
                               10/19/2016              $197.00
                               10/19/2016                $99.25
                               10/21/2016              $550.00
                               10/21/2016            $11,799.00
                               10/21/2016             $8,758.00
                               10/21/2016             $6,697.00
                               10/25/2016              $169.00
                               10/25/2016             $3,148.00
                               10/25/2016              $763.00
                               10/25/2016              $500.00
                               10/25/2016             $1,158.00
                                11/2/2016             $4,182.00
                                11/2/2016             $9,165.00
                                11/2/2016             $1,468.00
                                11/7/2016                $79.00
                                11/7/2016             $4,223.25
                                11/7/2016              $476.25
                                11/7/2016             $1,428.75
                                11/7/2016              $599.25
                                11/7/2016             $1,500.00
                                11/7/2016             $1,305.00
                                11/7/2016             $1,866.75
                                11/7/2016              $284.25
                                11/7/2016            $49,560.00
                                11/7/2016            $48,720.00

A-50                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 52 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                11/7/2016            $22,950.00
                                11/7/2016             $1,444.00
                                11/7/2016             $6,922.00
                                11/7/2016              $470.00
                                11/7/2016             $9,104.00
                                11/7/2016              $579.00
                                11/7/2016             $1,407.75
                                11/7/2016              $158.75
                                11/7/2016              $476.25
                                11/7/2016              $199.75
                                11/7/2016              $500.00
                                11/7/2016              $435.00
                                11/7/2016              $622.25
                                11/7/2016                $94.75
                               11/16/2016             $2,676.00
                               11/29/2016            $21,802.00
                                12/5/2016             $5,110.00
                                12/5/2016             $2,269.00
                                12/9/2016              $550.00
                               12/15/2016             $6,132.00
                               12/21/2016             $2,104.00
                               12/21/2016            $26,208.00
                               12/21/2016             $3,603.75
                               12/21/2016             $3,333.75
                               12/21/2016              $900.00
                               12/21/2016              $981.00
                               12/21/2016             $1,357.50
                               12/21/2016             $1,399.00
                               12/21/2016             $7,548.00
                               12/21/2016             $1,802.00
                               12/21/2016             $1,160.00
                               12/21/2016             $8,736.00
                               12/21/2016             $1,201.25
                               12/21/2016             $1,111.25
                               12/21/2016              $300.00
                               12/21/2016              $327.00
                               12/21/2016              $452.50
                               12/22/2016              $170.00
                               12/29/2016             $4,657.00
                               12/29/2016             $3,502.50
                               12/29/2016             $1,905.00
                               12/29/2016             $5,832.75
                               12/29/2016             $3,195.00
                               12/29/2016             $7,323.00
                               12/29/2016             $8,876.00
                               12/29/2016             $1,167.50

A-51                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 53 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                               12/29/2016              $635.00
                               12/29/2016             $1,944.25
                                1/11/2017            $10,550.00
                                1/11/2017              $902.25
                                1/11/2017            $12,395.00
                                1/11/2017            $10,850.00
                                1/11/2017              $300.75
                                1/24/2017              $396.00
                                1/24/2017             $3,810.00
                                1/24/2017             $5,656.50
                                1/24/2017             $3,810.00
                                1/24/2017            $29,728.00
                                1/24/2017             $1,700.00
                                1/24/2017             $1,270.00
                                1/24/2017             $1,885.50
                                1/24/2017             $1,270.00
                                1/30/2017              $399.00
                                 2/2/2017              $225.00
                                 2/2/2017             $8,830.00
                                2/14/2017             $1,114.00
                                2/14/2017             $2,555.00
                                2/14/2017             $1,338.00
                                2/14/2017             $1,198.50
                                2/14/2017             $1,457.25
                                2/14/2017             $2,829.75
                                2/14/2017             $1,018.50
                                2/14/2017              $624.75
                                2/14/2017              $367.50
                                2/14/2017              $296.25
                                2/14/2017              $468.75
                                2/14/2017             $4,248.00
                                2/14/2017              $149.00
                                2/14/2017              $580.00
                                2/14/2017              $655.00
                                2/14/2017            $11,561.00
                                2/14/2017              $305.00
                                2/14/2017              $585.00
                                2/14/2017             $2,128.00
                                2/14/2017             $2,962.00
                                2/14/2017             $2,085.00
                                2/14/2017              $495.00
                                2/14/2017              $671.00
                                2/14/2017             $6,350.00
                                2/14/2017             $2,730.00
                                2/14/2017              $446.00
                                2/14/2017              $399.50

A-52                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 54 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                2/14/2017              $485.75
                                2/14/2017              $943.25
                                2/14/2017              $339.50
                                2/14/2017              $208.25
                                2/14/2017              $122.50
                                2/14/2017                $98.75
                                2/14/2017              $156.25
                                2/21/2017              $297.00
                                2/24/2017              $455.00
                                2/24/2017              $129.00
                                2/24/2017             $1,742.00
                                2/24/2017             $1,234.00
                                2/24/2017                $51.75
                                2/24/2017             $1,428.75
                                2/24/2017             $1,851.00
                                2/24/2017             $1,298.00
                                2/24/2017            $13,903.00
                                2/24/2017                $17.25
                                2/24/2017              $476.25
                                 3/6/2017              $592.50
                                 3/6/2017              $990.00
                                 3/6/2017             $2,224.00
                                 3/6/2017             $2,480.00
                                 3/6/2017              $197.50
                                3/15/2017              $300.00
                                3/16/2017              $850.00
                                3/23/2017             $2,409.00
                                3/23/2017             $3,646.00
                                3/23/2017              $580.00
                                3/23/2017             $3,188.00
                                3/23/2017              $520.00
                                3/23/2017              $140.00
                                3/23/2017              $803.00
                                3/31/2017             $2,235.00
                                3/31/2017            $48,765.00
                                 4/6/2017             $1,160.00
                                 4/6/2017             $3,454.00
                                4/10/2017            $11,202.00
                                4/10/2017              $243.75
                                4/10/2017             $6,696.00
                                4/10/2017             $1,905.00
                                4/10/2017              $125.00
                                4/10/2017              $580.00
                                4/10/2017                $81.25
                                4/17/2017              $655.00
                                4/20/2017            $10,013.00

A-53                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 55 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                4/24/2017              $122.00
                                4/24/2017              $299.00
                                4/24/2017             $7,172.00
                                4/24/2017             $3,190.00
                                4/24/2017             $1,460.00
                                4/24/2017             $1,438.00
                                4/24/2017              $598.00
                                4/24/2017              $879.00
                                4/24/2017              $169.00
                                4/24/2017              $982.50
                                4/24/2017             $1,305.00
                                4/24/2017              $182.25
                                4/24/2017              $870.00
                                4/24/2017              $557.25
                                4/24/2017             $1,631.25
                                4/24/2017              $273.75
                                4/24/2017             $2,587.50
                                4/24/2017              $870.00
                                4/24/2017             $1,905.00
                                4/24/2017              $879.00
                                4/24/2017              $982.50
                                4/24/2017              $251.25
                                4/24/2017                $74.25
                                4/24/2017             $1,368.75
                                4/24/2017             $1,905.00
                                4/24/2017             $3,200.00
                                4/24/2017            $14,375.00
                                4/24/2017            $19,550.00
                                4/24/2017             $1,980.00
                                4/24/2017             $1,251.00
                                4/24/2017              $327.50
                                4/24/2017              $435.00
                                4/24/2017                $60.75
                                4/24/2017              $290.00
                                4/24/2017              $185.75
                                4/24/2017              $543.75
                                4/24/2017                $91.25
                                4/24/2017              $862.50
                                4/24/2017              $290.00
                                4/24/2017              $635.00
                                4/24/2017              $293.00
                                4/24/2017              $327.50
                                4/24/2017                $83.75
                                4/24/2017                $24.75
                                4/24/2017              $456.25
                                4/24/2017              $635.00

A-54                                        63378940 v1
       Case:19-00200-LTS Doc#:1-1 Filed:04/30/19 Entered:04/30/19 21:54:08   Desc:
                                Exhibit AEXHIBIT
                                            PageA 56 of 56
                           TRANSFERS TO WF COMPUTER SERVICES, INC.
                                  Date        Payment Amount
                                 5/2/2017            $68,874.00




A-55                                        63378940 v1
